United States Court of Appeals

                             FOR THE EIGHTH CIRCUIT


                                   ___________

                                   No. 97-4051
                                   ___________

Ana Maria Painter,                        *
                                          *
            Appellant,                    *        Appeal from the United
                                          *        States District Court for
            v.                            *        the Eastern District of
                                          *        Missouri
                                          *
Golden Rule Insurance Company,           *         [UNPUBLISHED]
M.D. Care, Inc., and Group Health        *
Plan for Employees of M.D. Care, Inc.     *
                                          *
            Appellees.                    *

                                   ___________

                            Submitted: June 10, 1998
                            Filed: July 17, 1998
                                  ___________

Before WOLLMAN and MURPHY, Circuit Judges, and KYLE, District Judge.1


      1
           The Honorable Richard H. Kyle, United States District Judge for the
District of Minnesota, sitting by designation.
PER CURIAM.


      Ana Maria Painter appeals the district court’s2 adverse grant of summary
judgment in her action raising claims of breach of contract, sexual discrimination,
retaliation, and deinal of benefits under the Employee Retirement Income Security
Act of 1974. Having carefully reviewed the record and the briefs submitted by the
parties, we conclude that the district court did not err in granting summary judgment
in favor of the defendants. Accordingly, we affirm the judgment of the district court
based upon its well-reasoned opinion. See 8th Cir. R. 47B.


      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




      2
        The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
                                          2